DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 03/30/2021, with respect to The Drawing Objections have been fully considered and are persuasive.  The Drawing Objections has been withdrawn. 
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1 amendment “intake components are disposed on a forward travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine."
Examiner respectfully disagrees with the applicant. The amendment is considered new matter – see 112(a) below. However, the current rejection cites Miller 609 disclosing such limitation – see current rejection.



Regarding the limitation for “the sequence connection”
Examiner respectfully disagrees with the applicant. Miller 021 clearly shows a “sequence connection” between the mentioned elements. Moreover, the mentioned limitation has been revised/modified – see current rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, 9-11 & 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation “wherein the intake components are disposed on a forward travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air” constitutes new matter. Although, “travel direction is described in the specification. However, “forward” travel direction is not described. 
Claims 2, 4, 6-7, 9-11 & 19 are rejected based on their dependency from Claim 1.
The original disclosures never discloses any kind of “intake components are disposed on a gooseneck”.
Regarding claim 17-18, the recitation “intake components are disposed on a gooseneck” constitutes new matter. The original disclosures never discloses any kind of “intake components are disposed on a gooseneck”.
Regarding claim 19, the recitation “intake joints are straight cylindrical intake joints” constitutes new matter. The original disclosures never discloses any kind of “intake joints are straight cylindrical intake joints”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 & 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2019/0204021) in view of Morris (US 2016/0369609).
Regarding Claim 1, Morris 021 discloses a system for providing mobile power [100], comprising a turbine generation transportation unit [104], an exhaust transportation unit [106] and an auxiliary system transportation unit [102] (Abstract & FIG. 1-4); 
the auxiliary system transportation unit [102] and the exhaust transportation unit [106] are connected to at least one side of the turbine generation transportation unit [104] (FIG. 1 shows 102 & 106 “connected to at least one side” of 104); 
the turbine generation transportation unit [104] comprises intake components [Claim 1: a turbine-electric generator transport (104) comprising: an inlet plenum and an exhaust collector], a gas turbine [130, Additionally, the term “turbine” may be interchanged and generally referred to as a “gas turbine” throughout this disclosure], a generator [132] and a first transport vehicle [104 is “a transport vehicle”], and the intake components [inlet on right side of 130], the gas turbine [130] and the generator [132] are connected in sequence and disposed on the first transport vehicle [inlet (by right side of 130), 130 and 132 “are connected in sequence” (sequence: next to each other)] (FIG. 1, ¶ [0026-0029]); 


wherein the intake components [inlet] of the first transport vehicle and are connected to the gas turbine [130] through intake joints [“intake joint” joining 104 to 122], and the intake components [inlet] are configured to filter combustion air [the inlet plenum of the turbine-electric generator transport 104 to supply filtered air for turbine combustion] to the gas turbine [130] (FIG. 1, ¶ [0026], ¶ [0029]).
Morris 021 does not EXPLICITLY discloses “a forward travel direction”.
Morris 609 teaches “a forward travel direction” [“forward travel direction” by 404] (FIG. 4A-4B).
One of ordinary skilled in the art would recognize that Morris 021 “transportation units” (102, 104 & 106) would also comprise “travel directions” and consequently wherein the intake components are disposed on a forward travel direction end as disclosed by Morris 609.
Therefore, it would have been obvious to one of ordinary skilled the art before the effective filling date of the claimed invention for Morris 021 “transportation units” (102, 104 & 106) be incorporated with “a forward travel direction” as taught by Morris’s 609. One would be motivated to do so for the “transportation units” (102, 104 & 106) be explicit label and interpreted by a user to accommodate for “transporting” as necessary. 
Regarding Claim 2, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 021 discloses wherein the turbine generation transportation unit [104] further comprises an electric power unit and a control system [generator], the electric power unit is configured to output electric power from the generator [generator], and the control system [control system] comprises a gas turbine control unit [one or more control drives] and a generator control unit [one or more control drives] (¶ [0030]).
Regarding Claim 4, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 609 discloses wherein the intake component [¶ 0037: “inlet plenum” may be interchanged and generally referred to as “inlet”, “air intake,” and “intake plenum,”] comprises an intake silencer and an intake filter (FIG. 5A-5B ¶ [0067]; The air inlet filter housing 502 may comprise a plurality of silencers that reduce noise).
It would have been obvious to one of ordinary skilled the art before the effective filling date of the claimed to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so to reduce noise of the system when operating. 
Regarding Claim 6, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 021 discloses wherein the exhaust transportation unit [106] comprises an exhaust stack [134], an exhaust silencer [In one or more embodiments, the turbine exhaust stack 134 includes a plurality of silencers], an exhaust joint [134 is attached to 106 and therefore comprises “an exhaust joint”] and a second transport vehicle [106 is “a transport vehicle”], and the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle [the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle 106], (¶ [0027]).
However, Morris 021 does not discloses wherein the exhaust stack is hinged with the exhaust silencer; during transportation, the exhaust stack and the exhaust silencer are configured to be arranged side by side, and during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer.
Morris 609 teaches wherein the exhaust stack [504] is hinged with the exhaust silencer [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500] (ANNOTATED FIG. BELOW, FIG. 5A-5B & ¶ [0070]);

    PNG
    media_image1.png
    403
    982
    media_image1.png
    Greyscale


during transportation [transportation mode], the exhaust stack and the exhaust silencer are configured to be arranged side by side [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500], and during working state [operational mode], the exhaust stack is configured to be disposed on the top of the exhaust silencer [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500]  (FIG. 5A, 5B, ¶ [0068]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting.
Regarding Claim 7, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 6.
Morris 609 discloses the wherein the exhaust stack is configured to be capable of rotating 180° around the hinge point (FIG. 5A shows the “hinged” by the left side of the hinge and FIG. 5B shows the “hinged” on the tight side and therefore the hinge rotates “180°”).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting as needed.
Regarding Claim 9, Morris 021 in view of Morris 609 discloses the system for providing mobile power according to claim 6.
Morris 609 teaches the wherein the shape of the exhaust joint is a vertical cylinder or an elbow [the hinge is shown as an elbow].
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting.



Regarding Claim 10, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 6.
Morris 021 discloses the wherein the exhaust transportation unit [106] further comprises a mobile accessory [connectors 112, 116, 118, 122, and 124], and the mobile accessory is disposed on the second transport vehicle (FIG. 3A & ¶ [0043]).
Regarding Claim 11, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 609 discloses the wherein the auxiliary system transportation unit comprises a gas supply skid [suv-skid], a water washing system [water mist], a fire fighting system [fire suppression system], a lubrication system [sprinklers], a ventilation system [418] and a third transport vehicle [400 is a “transport vehicle”]; the gas supply skid, the water washing system, the fire-fighting system, the lubrication system, and the ventilation system are disposed on the third transport vehicle (FIG. 4A-4B, ¶[0063-0065]). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so to support the system in case of an emergency.
Regarding Claim 12, Morris 021 disclose a turbine generation transportation unit [102], comprising intake components [Claim 1:inlet], a gas turbine [130], a generator [132] and a first transport vehicle [102 is “a transport vehicle”], and the intake components [inlet], the gas turbine [130] and the generator [132] are connected in sequence and disposed on the first transport vehicle [122, 130 and 132 “are connected in sequence”] (FIG. 1, ¶ [0026], ¶ [0029]); 
the intake components [inlet] of the first transport vehicle and are connected to the gas turbine through intake joints [130 is coupled and therefore comprises “intake joints”], and the intake components are configured to filter combustion air to the gas turbine (FIG. 1, ¶ [0026], ¶ [0029]).
Morris 021 does not EXPLICITLY discloses “a forward travel direction”.
Morris 609 teaches “a forward travel direction” [by 404] (FIG. 4A-4B).
One of ordinary skilled in the art would recognize that Morris 021 “transportation units” (102, 104 & 106) would also comprise “travel directions” and consequently wherein the intake components are disposed on a forward travel direction end as disclosed by Morris 609.
Therefore, it would have been obvious to one of ordinary skilled the art before the effective filling date of the claimed invention for Morris 021 “transportation units” (102, 104 & 106) be incorporated with “a forward travel direction” as taught by Morris’s 609. One would be motivated to do so for the “transportation units” (102, 104 & 106) be explicit label and interpreted by a user to accommodate to transfer as necessary. 
Regarding Claim 13, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses wherein the intake joints are straight cylindrical intake joints [the area for 130] (FIG. 1 as similarly shown by the present invention as 103).
Regarding Claim 14, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses wherein the intake components comprise an intake silencer and an intake filter (¶ [0029]; The inlet ventilation expansion connection 114 may also include silencers to reduce the noise of the air movement to no greater than about 85 decibels of sound).
Regarding Claim 15, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses further comprising an electric power unit [generator] and a control system [control system], the electric power unit is configured to output electric power from the generator, and the control system [generator] comprises a gas turbine control unit [one or more control drives] and a generator control unit [one or more control drives] (¶ [0030]).
Regarding Claim 16, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 clearly discloses wherein the first transport vehicle [104] is a semitrailer (FIG. 1-4 shows “semi-trailers”).

Regarding Claim 17, Morris 021 in view of Morris 609 discloses the turbine generation transportation unit according to claim 16.
Morris 021 discloses wherein the intake components are disposed on a gooseneck of the first transport vehicle [“transport vehicle” 104] (FIG. 1 clearly shows 130 “disposed on a gooseneck”).
Regarding Claim 18, Morris 021 in view of Morris 609  discloses the turbine generation transportation unit according to claim 17,
Morris 609 discloses wherein the intake joints are also disposed on the gooseneck (FIG. 1 clearly shows 130 “disposed on a gooseneck”).
Regarding Claim 19, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris discloses wherein the intake joints are straight cylindrical intake joints [the area for 130] (FIG. 1 as similarly shown by the present invention as 103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832